Citation Nr: 1630928	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for a lumbar spine disability.  

In October 2015, the Board remanded the claim for service connection to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action with regard to the claim on appeal, the AOJ continued to deny entitlement to service connection for a lumbar spine disability (as reflected in a January 2016 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the October 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic disease relating to the low back did not manifest in service or within the one year presumptive period, and current low back disability is unrelated to low back pain in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis of the low back may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through a notice letter dated in January 2011 that informed the Veteran of the evidentiary requirements for direct service connection and the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Regarding the duty to assist, service treatment records and all identified post-service evidence has been associated with the claims file.  In addition, the November 2015 VA examination included consideration of the Veteran's medical history and consideration of the claims file, and set forth all pertinent findings such that the Board is able to make a fully informed decision.  For the reasons indicated below, this examination was adequate because the VA examiner supported his conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the duty to assist is satisfied.

In its October 2015 remand, the Board instructed the AOJ to provide an examination of the Veteran's back and to also obtain a medical opinion that takes into consideration the service and post-service treatment records.  The November 2015 back examination report thoroughly details the back disability, the history of treatment, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination and, as noted contained an opinion that was supported by a rationale.  The November 2015 VA examination was therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for service connection for a lumbar spine disability.


II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran has been diagnosed with multiple low back disabilities including arthritis and has therefore met the current disability requirement.  There is also evidence of in-service back pain, as a July 1968 service treatment record indicates that the Veteran experienced low back pain and was diagnosed with lumbago.  The dispositive issue in this case is therefore whether there is a relationship between the current disability and the in-service injury.

Initially, the Board notes that, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the listed diseases and the Veteran has been diagnosed with arthritis.  Here, however, arthritis was neither shown nor noted in service; 38 C.F.R. § 3.303(b) is therefore inapplicable.  Moreover, chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, however, there is neither evidence nor argument that arthritis manifested within the one year presumptive period and entitlement to service connection for a low back disability is therefore not warranted on this basis.

The Veteran explained that he never had a back injury but that his current low back disability is related to the in-service back pain he experienced in Vietnam.  Specifically, he contends that while in Vietnam his back was bad and he could hardly ride on trucks.  He was given pain pills every time he went to sick call for his back.  He also contended that upon service discharge he still had back pain during his Reserve service but he did not report this by checking the box on his separation examination report because he "just wanted out and the physician was running them through quickly simply asking if there was anything wrong."  He also contended that he really did not have an examination.  See November 2015 Back Disability Questionnaire (DBQ).

Post-service private treatment records dated from January 2002 to February 2003 include a back x-ray, from private physicians, Dr. D.W.C., Dr. R. D.C., and Dr. M.H.S. related to short term disability, showing that the Veteran was diagnosed with degenerative changes of the lumbar strain and questionable L1 wedging with aortic calcifications.  During this time period, the Veteran presented with lumbar pain after slipping, falling backwards and contusing his low back on a spool while at work.  He was treated for back pain to include medication management and referral to physical therapy.  Examination during this time revealed guarded flexion, extension, and lateral flexion of the lumbar spine.  There was also tenderness to palpation over the paravertebral muscles of the lower, left lumbar spine.

A February 2002 private treatment record notes the Veteran presented with complaints of persistent back pain caused when he strained and twisted his back at work.  Upon examination the Veteran had flexion to 90 degrees before developing low back pain.  A MRI identified moderate central canal stenosis at L3-L4 and L4-L5 secondary to facet arthrosis posterior and mild generalized disk bulging.  Dr. C. diagnosed lumbosacral strain noting that "the strain itself is work related but the underlying problem associated with his back, that is an aged back with some stenosis and arthrosis is definitely not a work related injury."

A subsequent February 2002 private treatment record reflects that the Veteran presented with complaints of worsening back pain.  Dr. C. found that "[t]he real problem is not so much the strain as it is the underlying spinal stenosis and degenerative changes that [the Veteran] has in his back."  He further opined that "the spinal stenosis is the underlying, non-work related condition that is impeding his progress" and also that the cause of the Veteran's "ongoing relentless pain is, in fact, due to arthrosis and spinal stenosis."

A March 2002 private treatment record reflects that Dr. C, conducted a disability back examination to determine the Veteran's impairment rating relative to his injury for workman's compensation.  The diagnoses included lumbosacral strain, spinal stenosis, and facet arthrosis.  Following examination of the Veteran, Dr. C. found that his musculoskeletal strain had resolved and also that his considerable facet arthrosis and moderate spinal canal stenosis is the underlying cause of his chronic and persistent low back pain.  Dr. C. further opined that the January 2002 work related strain and contusion injury to his low back have likely flared up his underlying disorder but did not cause it.  Dr. C. concluded that the faucet arthrosis and spinal canal stenosis were pre-existing to this injury and on that basis, are not considered as part of the impairment rating relative to the work-related injury.

In addition VA treatment records reflect the Veteran's reports of back pain.  A December 2010 VA treatment record reflects the Veteran reported having spurs and arthritis in the spine.  A medical problem lists also documents a history of back pain.  See Kansas VA Medical Center treatment records located in Virtual VA.

There is also evidence of in-service back pain.  Specifically, a July 1968 service treatment record indicates that the Veteran experienced low back pain for two weeks aggravated by prolonged standing and walking.  On examination he had full range of motion and mild tenderness at L-4 and L-5.  The diagnosis was lumbago.  The Veteran also checked "yes" on his August 1968 separation examination report indicating that he experienced back trouble.  The dispositive issue in this case is therefore whether there is a relationship between the current back disability and the in-service back pain.  For the following reasons, the Board finds that the evidence weighs against the claim.

Service medical records include a January 1977 and a March 1981 Report of Medical History for reserve service completed by the Veteran, which indicates that he reported having no recurrent back pain and no indication of a disability at that time.  The Veteran's September 1985 reserve service Report of Medical History completed by the Veteran also indicates no history of back pain, and no indication of a disability at that time.  

On the September 2011 and March 2014 VA examinations, the Veteran was diagnosed with lumbar spine degenerative joint disease, stenosis, and facet arthrosis.  He explained that he injured his back at work in January 2002 and he also contends that current back injury is related to back pain that he experienced during military service.  After examining the Veteran and reviewing the claims file, the VA examiners concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale included the following points.  First, the service treatment records were silent for complaints of recurrent back pain (with exception to the July 1968 service treatment record indicating that the Veteran experienced low back pain for two weeks, and the August 1968 separation examination report reflecting back trouble) and the Veteran checked the box on the January 1977, March 1981, and September 1985 reports of medical history indicating that there was no recurrent back pain contrary to his claim that he has had recurrent pain since Vietnam service.  Second, the examiners opined that his back injury in January 2002, to include spinal canal stenosis, facet arthrosis posteriorly, and mild generalized disc bulging was the cause of current back condition and was not related to military service.  The Board remanded the claim in October 2015 to obtain a new medical opinion, finding the September 2011 and March 2014 opinions inadequate because they found the post service back injury to be the cause of the current disability, but did not address Dr. C.'s statements indicating that the post-service injury was not the cause of the current disability.

On the November 2015 back VA examination the examiner also opined that the Veteran's current back disability was less likely than not incurred in or caused by his complaints of back pain in service in July 1968 and upon service discharge as indicated on his August 1968 separation report of medical history.  The rationale was that service medical records reflect that the Veteran did not report back problems during his reserve service.  Second, in 2002 the Veteran falls injuring his back and medical treatment records indicate that this injury of back pain and strain is related to his pre-existing stenosis and arthritis.  Third, the examiner notes that private medical records also document that the Veteran's back problems are associated with "age related changes."  In so finding, the examiner explained that literature provides stenosis occurs to individuals over the age of 50 and the main etiology of stenosis is aging.  Additionally, that stenosis is also caused by degenerative arthritis, which too is caused from aging.  The examiner concluded that the Veteran was diagnosed with a back disability many years after service in 2002, and medical treatment records document that his condition was getting progressively worse since that time, therefore due to lack of objective documentation after separation in 1968 for his back until 2002, it was less likely than not that current back problems are caused by back pain in service thus stenosis and degenerative disc disease is more than likely from aging as described in medical literature review. 

Based on the above, the claim for entitlement to service connection for a back disability must be denied because the weight of the evidence is against a nexus between the current lumbar spine disability and the in-service back symptoms with diagnosis of lumbago.  As the November 2015 VA examiner explained the reasons for his conclusions, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the November 2015 VA examiner noted the absence of treatment until many years after service, this was not the sole basis for his opinion.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Rather, he cited multiple factors, including the Veteran's indication on multiple post service Reserve reports of medical history indicating that he did not have back pain.  While the Veteran stated that he did not check the box indicating back pain in these reports because he wanted to get out quickly and was only asked briefly about many things, the Board finds the contemporaneous statements indicating a lack of back pain to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  The November 2015 VA examiner's reliance on these statements was therefore not improper.  Moreover, as instructed by the Board, the November 2015 VA examiner specifically addressed Dr. C.'s March 2002 statements, which indicated that the Veteran's back disability was not due to the post service injury but rather an "aged" back and also cited general medical literature.  Thus, reading the November 2015 VA examiner's opinion as a whole and in the context of the evidence of record, his conclusion that the Veteran's current back disability is more likely due to aging than service is probative.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

As to the Veteran's statements that there is a relationship between his current back disability and his military service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay witnesses are competent to report contemporaneous medical diagnoses and to opine on some medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements as to the etiology of his current back disability is in reference to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements as to this complex medical question are competent, the Board finds that the specific, reasoned opinion of the November 2015 VA examiner is of greater probative weight than the Veteran's general lay assertions.  The weight of the evidence is thus against a relationship between the current lumbar spine disability and service.  The above evidence also reflects that arthritis did not manifest in service or within the one year presumptive period.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


